                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

BILLY SHOEMAKER,                         )
                                         )
                   Plaintiff             )
      vs.                                )   Case No.: 3:18-CV-80 RLM-MGG
                                         )
SHERIFF BRAD ROGERS, et al.,             )
                                         )
                   Defendants            )


                               OPINION AND ORDER

      Billy Shoemaker sued Elkhart County Sheriff Brad Rogers, Commander

John Perry, and Correct Care Solutions, LLC, alleging that they were deliberately

indifferent to his medical condition (bipolar disorder, depression, and suicidal

ideations) and denied him medical care in violation of the Fourteenth Amendment

Due Process and Equal Protections Clauses, the Rehabilitation and Americans

with Disabilities Acts,   29 U.S.C. § 794(a) and 42 U.S.C. § 12132, and the

Emergency Medical Treatment and Active Labor Act, 42 U.S.C. § 1395dd(d)(2)(A).

Mr. Shoemaker voluntarily dismissed two of the three claims asserted against

Correct Care Solutions, and the Emergency Medical Treatment Act claim against

Sheriff Rogers.1 Commander Perry’s and Sheriff Rogers’ Rule 12(c) motion for




      1
         The Rehabilitation Act/ADA claim against Correct Care Solutions was
dismissed by stipulation in May 2018 [Doc. No. 20 and 21]. A second stipulation was
filed on March 8, dismissing Mr. Shoemaker’s Emergency Medical Treatment and
Active Labor Act claim as to Correct Care Solutions only [Doc. Nos. 47]; and a third
stipulation was filed on March 13, 2019 dismissing the Emergency Medical Treatment
and Active Labor Act claim against Sheriff Rogers [Doc. No. 51].
judgment on the pleadings as to all remaining claims is before the court. For the

following reasons, the defendants’ motion is denied with respect to the § 1983

deliberate indifference claim and granted with respect to the Rehabilitation and

Americans with Disabilities Acts claim.



                                I. LEGAL STANDARD

      Fed. R. Civ. P. 12(c) provides that: “[a]fter the pleadings are closed but

within such time as not to delay the trial, any party may move for judgment on the

pleadings.” “A Rule 12(c) motion is designed to provide a means of disposing of

cases when the material facts are not in dispute between the parties and a

judgment on the merits can be achieved by focusing on the content of the

competing pleadings [the complaint, the answers, and any exhibits thereto or

matters incorporated by reference therein], and any facts of which the [] court will

take judicial notice.” 5C FED. PRAC. & PROC. CIV. § 1367 (3d ed.); see also Northern

Ind. Gun & Outdoor Shows, Inc. v. City of South Bend, 163 F.3d 449, 452–453

(7th Cir.1998); Friedman v. Washburn Co., 145 F.2d 715 (7th Cir. 1944), and is

governed by the same standard as motions to dismiss under Rule 12(b)(6).

Killingsworth v. HSBC Bank Nevada, N.A., 507 F.3d 614, 619 (7th Cir. 2007);

Alexander v. City of Chicago, 994 F.2d 333, 336 (7th Cir. 1993). The court must

accept the factual allegations of the complaint as true and draw all reasonable

inferences in favor of the plaintiff, without engaging in fact-finding. Reger Dev.,


                                          2
LLC v. National City Bank, 592 F.3d 759, 763 (7th Cir. 2010); Stakowski v. Town

of Cicero, 425 F.3d 1075, 1078 (7th Cir. 2005).


                                  II. THE COMPLAINT

      The following facts are taken from Mr. Shoemaker’s complaint and accepted

as true for purposes of the defendants’ motion.

      Mr. Shoemaker suffers from severe mental impairments: bipolar disorder

and depression, with suicidal ideations) that “substantially limit” the operation of

his neurological and brain functions and major life activities, including the ability

to think and care for himself. When he was arrested on December 21, 2015 and

detained at the Elkhart County Correctional Complex , Mr. Shoemaker notified the

defendants of his medical conditions, the antipsychotic medications he was

taking, and the doctors who had prescribed the medication. At some undisclosed

point during his incarceration, Mr. Shoemaker also told a Correct Care nurse that

he “could become suicidal if he was not provided his antipsychotic medication.”

(Cmplt. ¶¶ 3, 7-9, and 11.) The defendants didn’t give Mr. Shoemaker the

antipsychotic medication that his doctors had prescribed for several weeks. As a

result, his mental condition deteriorated and he became “actively suicidal”; and,

on January 22, 2016, he ‘d[ove] headfirst to the ground from the second story of

his cell block ... fractur[ing] [his] skull, ribs, collar bone, and arm and punctur[ing]

his lung causing its collapse.” (Cmplt. ¶¶ 10,12-15).



                                           3
      Mr. Shoemaker alleges that Sheriff Rogers violated his rights under the

Fourteenth Amendment, the Rehabilitation Act and ADA, and the Emergency

Medical Treatment and Active Labor Act, and is liable for his injuries because he:

      •     operates the Elkhart County jail and employs all officers and staff at

            the jail;

      •     has a “policy, practice, custom, or procedure in place at the jail of not

            promptly      providing   psychiatric    medication     to   detainees,

            discriminating against individuals on the basis of their disabilities,

            and denying services to those with serious medical needs;

      •     receives federal financial assistance and operates services, programs,

            or activities “within the meaning of” the Rehabilitation Act of 1973

            and the ADA;

      •     “holds the jail out as a site through which detainees could reasonably

            expect to obtain stabilizing emergency medical care”; and

      •     was “deliberately indifferent” to Mr. Shoemaker’s condition and

            safety,     and “intentionally, willfully, wantonly, and maliciously”

            harmed him.

      Mr. Shoemaker asserts only one claim against Commander Perry – the §

1983 claim alleging a violation of his constitutional rights. He alleges that

Commander Perry is liable for injuries resulting from that violation because he:

“supervised and directed all correctional staff responsible for protecting Mr.


                                         4
Shoemaker from serious harm and al[er]ting the proper authorities to his need for

emergency treatment”; was “deliberately indifferent” to his condition and safety;

and “intentionally, willfully, wantonly, and maliciously harmed him “by direct

involvement, knowledge, direction, and supervision.”

      In their answer to the complaint, Commander Perry and Sheriff Rogers

denied, or indicated they had insufficient information to admit or deny, all but one

of the facts alleged – they admit that Mr. Shoemaker jumped from the second floor

railing in his cell block on January 22, 2016, although they assert they have no

idea why.



                                   III. DISCUSSION

                               A. Section 1983 Claim

      To prevail on a Rule 12(c) motion, Commander Perry and Sheriff Rogers

must establish that no material issues of fact exist and that they are entitled to

judgment as a matter of law. “If the facts are uncontested (or the defendants

accept plaintiff’s allegations for the sake of argument), it may be possible to decide

[the merits of a case] under Rule 12(c);” but “a complaint that invokes a recognized

legal theory ... and contains plausible allegations on the material issues ... cannot

be dismissed under Rule 12.” Richards v. Mitcheff, 696 F.3d 635, 638 (7th Cir.

2012).




                                          5
      The facts alleged in support of Mr. Shoemaker’s claims aren’t uncontested,

but assuming for the sake of argument that they are true, as the defendants’

motion requires, those facts state a possible, legally viable claim with respect to

only one of the three legal theories asserted – Mr. Shoemaker’s claim that his

constitutional rights were violated.2

      To state a viable claim against the Sheriff and Commander, Mr. Shoemaker

must plead sufficient facts, which if true, would show that they violated the

Constitution through their own individual actions. Ashcroft v. Iqbal, 556 U.S. 662,

676 (2009). He alleges that Commander Perry “supervised and directed all

correctional staff responsible for protecting Mr. Shoemaker ... and alerting the

proper authorities to his need for emergency treatment as it arose”, and concludes

that “[his] direct involvement, knowledge, direction, and supervision ... harmed

Mr. Shoemaker... and violated his rights.” (Cmplt. ¶¶ 5 and 19). Those allegations,

conclusory though they might be, aren’t undisputed and don’t preclude the

possibility that Mr. Shoemaker might yet be able to state a plausible claim for

relief against Commander Perry under § 1983. See Yassan v. J.P. Morgan Chase

and Co., 708 F.3d 963, 975-76 (7th Cir. 2013) (discussing difference between



      2
        It’s not clear from the complaint whether Mr. Shoemaker was a pretrial
detainee when the events in question occurred, or if he was serving a sentence for the
charge on which he was arrested. The defendants assert in their answer that he was
the former. If so, the Fourth Amendment “objectively unreasonable” standard would
apply, not the Eighth Amendment “deliberate indifference” standard, Currie v.
Chhabra, 728 F.3d 626, 631 (7th Cir. 2013). Which standard applies is immaterial to
the discussion that follows.

                                          6
Rules 12(b)(6) and 12(c)). Dismissal under Rule 12(c) “is appropriate only if ‘it

appears beyond doubt that the plaintiff cannot prove any facts that would support

his claim for relief’,” Forseth v. Village of Sussex, 199 F.3d 363, 368 (7th Cir.

2000) (quoting Thomason v. Nachtrieb, 888 F.2d 1202, 1204 (7th Cir. 1989)), and

Commander Perry hasn’t met that burden with respect to Mr. Shoemaker’s claim

for relief under § 1983.

      The same is true with respect to Mr. Shoemaker’s § 1983 claim against

Sheriff Rogers. The complaint alleges that Sheriff Rogers operates the Elkhart

County jail and employs all officers and staff at the jail; has a “policy, practice,

custom, or procedure ... of not promptly providing psychiatric medication to

detainees, discriminating against individuals on the basis of their disabilities, and

denying services to those with serious medical needs”, and was “deliberately

indifferent” to Mr. Shoemaker’s condition and safety, and “intentionally, willfully,

wantonly, and maliciously” harmed him. Mr. Shoemaker advocates a viable legal

theory and, based on this limited record, it can’t be said that Sheriff Rogers is

entitled to relief as a matter of law under Rule 12(c).



             B. Rehabilitation Act/ADA Claim Against Sheriff Rogers

      “The requirements of [the ADA and Rehabilitation Act] are more or less the

same, except that the Rehabilitation Act requires that the program or activity at

issue receive Federal financial assistance.” Willmon v. Porter County, Indiana,


                                         7
Case No., 2:12-CV-278, 2013 WL 3467198, at * 3 (N.D. Ind. July 10, 2013). Both

are anti-discrimination statutes that prohibit a public entity from excluding

“qualified individual[s] with a disability” from participating in (or denying them

benefits from) the services, programs or activities the entity provides based on

such disability. See 42 U.S.C. § 12132 and 29 U.S.C. § 794.

      Sheriff Rogers argues that claims for inadequate medical treatment are

improper under the ADA and Rehabilitation Act, and Mr. Shoemaker alleges

nothing more. The court agrees.

      [T]he essence of an ADA claim is discrimination and denial of access
      to jobs or to programs because a person is disabled. [Plaintiff] doesn’t
      assert that the defendants practiced employment discrimination
      against him or denied him access to prison programs because of his
      disability. Rather, he alleges that they “denied the Plaintiff access to
      adequate medical care and treatment.” ... This is not an ADA claim;
      it is a claim that the defendants violated the Eighth Amendment.

Perrey v. Donahue, Cause No. 3:06-CV-617, 2007 WL 4277621, at * 4 (N.D. Ind.

Dec. 3, 2007). See also Bryant v. Madigan, 84 F.3d 246, 249 (7th Cir. 1996) (“[T]he

[ADA] would not be violated by a prison’s simply failing to attend to the medical

needs of its disabled prisoners.’”); Resel v. Fox, 26 Fed.Appx. 572, 577 (7th Cir.

2001) (“a claim for inadequate medical treatment is improper under the ADA”).

      Mr. Shoemaker summarily concludes in his complaint that Sheriff Rogers

has a “policy, practice, custom, or procedure in place at the jail of...discriminating

against individuals on the basis of their disabilities”, but doesn’t contend that he

was discriminated against, or was excluded from any service, program, or activity


                                          8
provided to other non-disabled inmates at the jail. His complaint is based entirely

on his assertion that the defendants were deliberately indifferent to his medical

needs and denied him medical care. Like the plaintiff in Perrey v. Donahue, Mr.

Shoemaker “has tried to replead his Eighth Amendment deliberate indifference

claim citing an inappropriate federal statute.” Perrey v. Donahue, Cause No. 3:06-

CV-617, 2007 WL 4277621, at * 4 (N.D. Ind. Dec. 3, 2007).



                                  IV. CONCLUSION

         Of the two remaining claims asserted against Commander Perry and Sheriff

Rogers, only the constitutional claim states a potentially viable legal theory. The

court DENIES Commander Perry’s and Sheriff Rogers’ motion for judgment on the

pleadings [Doc. No. 31] as to the § 1983 deliberate indifference claim, and

GRANTS it with respect to the Rehabilitation and Americans with Disabilities Acts

claim.

         SO ORDERED.

         ENTERED:     March 19, 2019



                                            /s/ Robert L. Miller, Jr.
                                       Judge, United States District Court




                                         9
